DETAILED ACTION
	This action is responsive to the following communications: the Application filed November 27, 2019, and Information Disclosure Statement filed on November 27, 2019.
	Claims 1-8 are pending. Claims 1 and 5 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on July 05, November 27, 2019. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims Amendment
	The following claims have been amended and agreed upon by the Applicant during a telephone conversation with Tiep H. Nguyen (applicant’s representative) on 03/22/2022.

	The application has been amended as follows: 

In claim 2, lines 1-4. Change “a memory which stores the monitoring target address and a byte mask to extract a verification target bit position in a bit string of a verification address included in the verification address range” To
“a memory which stores the monitoring target address and a byte mask to extract a verification target bit position in a bit string of a verification address included in one of the plurality of set verification address range ranges;

In claim 6, lines 6-11. Change “generating byte access position information indicating an access verification position at the verification address on the basis of a byte mask for extracting a verification target bit position in a bit string which includes the offset address, the monitoring target address, and a verification address included in the verification address range and” To
“generating byte access position information indicating an access verification position at a verification address on the basis of a byte mask for extracting a verification target bit position in a bit string which includes the offset address, the monitoring target address, and the verification address included in one of the plurality of set verification address range ranges; and”.



		
					Allowable Subject Matter
	
					Reasons for Allowance
	Claims 1-8 are allowed.
       The following is an examiner's statement of reason for allowance.
        The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. Corrigan (US 2003/0115417R), ROY (US 2021/0349826), Kosche et al. (US 2008/0177756), and Lee et al. (US Patent 9,959,191), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 
           Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a calculating circuit; and a monitor circuit which monitors data access form the calculating circuit to a monitoring target address, wherein the monitoring circuit includes an offset address generator configured generate a plurality of offset addresses at a pitch of a basic processing unit size on the basic of an access destination address from the calculating circuit, and configured to set a plurality of verification address ranges by partitioning an access destination memory region to be accessed from the calculating circuit at the plurality of offset addresses; and a determiner configured to determine sequentially whether the plurality of set verification address ranges are matched with the monitoring target address”, and a combination of other limitations thereof as recited in claim 1. 

	Regarding independent claim 5, the prior art does not teach or suggest the claimed invention having “generating, by the monitoring circuit, a plurality of offset address at a pitch of a basic processing unit size on the basic of an access destination address from the calculating circuit; setting, by the monitoring circuit, a plurality of verification address ranges by partitioning an access destination memory region to be accessed from the calculating circuit at the plurality of offset addresses; and determining, by monitoring circuit, sequentially whether the plurality of set verification address ranges are matched with the monitoring target address”, and a combination of other limitations thereof as recited in claim 1.             Regarding dependent claims 6-8, the claims have been found allowable due to their dependencies to claim 5 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827